UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
OCEANA, INC.,                       )
                                    )
              Plaintiff,            )
                                    )
       v.                           )
                                    )
WILBUR L. ROSS, United States       )
                               1
Secretary of Commerce, et al.,      )                Civil Action No. 08-1881 (PLF)
                                    )
              Defendants,           )
                                    )
       and                          )
                                    )
FISHERIES-SURVIVAL FUND,            )
                                    )
              Defendant-Intervenor. )
____________________________________)


                                             ORDER

               For the reasons set forth in the opinion issued this same day, it is hereby

               ORDERED that this matter is REMANDED WITHOUT VACATUR to the

National Marine Fisheries Service for the limited purpose outlined in the accompanying opinion;

and it is

               FURTHER ORDERED that the parties shall meet and confer in order to propose

a schedule by which the National Marine Fisheries Service will address the deficiencies

identified in the accompanying opinion. On or before September 14, 2018, the parties shall file a




        1
                Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, the Court
substitutes as defendant the current Secretary of Commerce, Wilbur L. Ross, for former
Secretary Penny Pritzker.
joint status report informing the Court whether they have reached agreement on a proposed

schedule. If the parties are not in agreement, they shall inform the Court of their respective

positions.

               SO ORDERED.



                                                      ________/s/_____________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge
DATE: August 17, 2018




                                                 2